 

Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is made as of ______, 2020 by and
among BIOTRICITY, INC., a Nevada corporation (the “Company”), and the
subscribers identified on the signature pages hereto (each, a “Subscriber” and
collectively, the “Subscribers”).

 

Recitals

 

Whereas, the Company seeks to sell a maximum of $10,000,000 (or such higher
amount as the Company’s Board of Directors shall determine) (the “Total Amount”)
in Convertible Promissory Notes in the form annexed hereto as Exhibit B (each, a
“Note” and collectively, the “Notes”) and, subject to Section 1.1 below,
Warrants to purchase shares of the Company’s common stock as provided in the
Note and in the form of warrant agreement annexed hereto as Exhibit C (each, a
“Warrant” and collectively, the “Warrants”) pursuant to Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and Rule 506(b) of
Regulation D (“Regulation D”) as promulgated under the Securities Act (the
“Offering”);

 

Whereas, each Subscriber wishes to purchase a Note with the principal amount as
set forth on such subscriber’s respective Signature Page to this Agreement; and

 

Now, Therefore, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Subscribers
hereby agree as follows:

 

1. PURCHASE OF CONVERTIBLE PROMISSORY NOTES.

 

1.1 Subscription. Each Subscriber hereby subscribes (the “Subscription”) to
purchase a Note in the amount set forth on such Subscriber’s respective
signature page hereto (the “Subscription Amount”). This Subscription shall
become effective when (a) it has been duly executed by the Subscriber, (b) this
Agreement has been accepted and agreed to by the Company and (c) the Company has
effectuated a Closing as set forth in Section 1.5 hereof. Each Subscriber shall
be entitled to receive a Warrant as provided in such Subscriber’s Note.

 

The Notes and Warrants are being offered by the Company and Paulson Investment
Company, LLC (the “Placement Agent”). The minimum purchase amount is $100,000,
although the Company may, in its discretion, accept subscriptions for a lesser
amount. The Placement Agent will receive a cash commission equal to 12% of the
gross proceeds from the Offering provided that the cash commission for investors
brought into the Offering by the Company the cash commission shall equal 5% (the
“Commission”). In addition to the Placement Agent’s Commission, the Company will
issue 10-year warrants to the Placement Agent to purchase an amount of the
Company’s common stock, par value $0.001 per share (“Common Stock”), equal to
12% of the gross proceeds from the Offering from investors introduced to the
Offering by the Placement Agent (the “PA Warrants”).

 

1

 

 

1.2 Payment for Subscription. Each Subscriber agrees that the Subscription
Amount to the Company for the amount of the Subscriber’s Subscription is to be
made upon submission of this Agreement in the form included in these
Subscription Documents (as hereinafter defined) by check or by wire transfer to
an account designated by the Company. Such funds will be returned promptly,
without interest or offset if the Subscriber’s subscription is not accepted by
the Company for any reason or no reason, or the Offering is terminated pursuant
to its terms by the Company prior to the applicable closing of the Offering.

 

1.3 Deposit of Funds. The Company shall hold all funds in escrow until such time
as it closes on the corresponding subscriptions. If the Company rejects a
subscription, either in whole or in part (which decision is in their sole
discretion), the rejected subscription funds or the rejected portion thereof
will be returned promptly to the Subscriber without interest accrued thereon.

 

1.4 Terms and Conditions. The Company shall have the right to accept or reject a
Subscription, in whole or in part, for any reason whatsoever, including, but not
limited to, the belief of the Company that a Subscriber cannot bear the economic
risk of an investment in the Company, is not capable of evaluating the merits
and risks of an investment in the Company or is not an “Accredited Investor,” as
such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act, or for no reason at all.

 

1.5 Closing. An initial closing may occur once a minimum amount of Subscriptions
are received by the Company, as further set forth below, and additional closings
under the Offering may take place thereafter from time to time as subscriptions
are received by the Company:

 

(a) The closing of the Subscriptions for the Notes and Warrants shall occur in
one or more closings (collectively, the “Closings” and each, without
distinction, a “Closing”). Each Closing shall be held remotely by the electronic
exchange of documents and funds, at 10:00 a.m. Eastern Time, or at such other
time and by such means upon which the Company and the Subscribers purchasing the
Notes at such Closing shall agree.

 

(b) The first such Closing (the “Initial Closing”) for an aggregate amount of at
least $100,000 in principal amount of Notes (the “Minimum Amount”) shall take
place on a date determined by the Company within 10 days of the date upon which
the Company shall have received Subscriptions having an aggregate principal
amount equal to the Minimum Amount. The Notes and Warrants issued at the Initial
Closing shall be documented in a Schedule of Purchasers maintained by the
Company (the “Schedule of Purchasers”).

 

(c) At any time after the Initial Closing, to the extent that (i) Subscribers
already party to this Agreement and/or additional Subscribers agree by execution
of a signature page hereto to purchase additional Notes, up to a balance of the
Total Amount, the Company shall, within 10 days thereafter, hold an additional
Closing with respect to the purchase of such Notes (each, a “Subsequent
Closing”); provided, however, that the aggregate purchase price of Notes issued
at the Initial Closing and all Subsequent Closings may not exceed the Total
Amount unless otherwise approved by the Company’s Board of Directors. Other than
expressly provided above in this Section 1.5(c) and in Section 1.5(d) below,
there shall be no conditions precedent to a Subsequent Closing. Upon each
Subsequent Closing, the Company shall amend the Schedule of Purchasers. The
terms of the transactions consummated at each Subsequent Closing shall be
identical to the terms of the transactions consummated at the Initial Closing,
excepting the date of issuance of the Notes shall be the date of such Subsequent
Closing and the maturity of such Notes shall run from the date of the Initial
Closing. The Notes issued in each Subsequent Closing shall be issued to the
Subscribers in the principal amount shown for each Subscriber with respect to
such Subsequent Closing on the amended Schedule of Purchasers.

 

2

 

 

(d) Closing Deliveries.

 

(i) At or prior to the applicable Closing, each Subscriber participating in such
Closing shall deliver to the Company:

 

(A) a duly executed copy of this Agreement together with the duly executed
Investor Questionnaire in the form attached hereto as Exhibit A, completed to
the satisfaction of the Company;

 

(B) the Subscription Amount in the manner prescribed by Section 1.2 hereto; and

 

(C) a duly executed counterpart signature page to the Registration Rights
Agreement, in the form attached hereto as Exhibit [D] (the “Registration Rights
Agreement”).

 

(ii) At the final Closing, the Company shall deliver to the Placement Agent the
legal opinion of counsel to the Company, dated as of the initial Closing date,
in form and substance reasonably satisfactory to counsel for the Placement
Agent.

 

(iii) At or prior to the applicable Closing, the Company shall deliver to the
Subscribers:

 

(A) fully executed Notes for the Subscription Amount and on the last closing
fully executed Warrants, against payment therefor;

 

(B) at the final closing a duly executed Officer’s Certificate certifying (A)
the Company has performed in all material respects all obligations required to
be performed by it at or prior to or contemporaneously with the closing under
this Agreement, and (B) the representations and warranties of the Company set
forth in Section 2.1 herein were true and correct in all material respects as of
the date of this Agreement and are true and correct in all material respects as
of the applicable Closing; and

 

(C) at the final closing a duly executed Secretary’s Certificate certifying (A)
the resolutions of the Company’s Board of Directors approving (i) this
Agreement, the Registration Rights Agreement, the Notes, the Warrants, the PA
Warrants, and each of the other agreements and documents entered into or
delivered by the parties hereto in connection with the transactions contemplated
hereby or thereby (the “Transaction Documents”) and (ii) the consummation of the
transactions contemplated hereby and thereby.

 

3

 

 

(iv) At each Closing, the Company shall deliver to the Placement Agent the
applicable cash Commission and at the final closing the PA Warrants dated as of
the final Closing date.

 

(v) At or before the final Closing of the Offering, the Company shall deliver to
each of the Subscribers in the Offering, a fully executed and compiled copy of
the Registration Rights Agreement.

 

2. REPRESENTATIONS AND WARRANTIES.

 

2.1 Representations and Warranties by the Company. The Company represents and
warrants to each Subscriber, except as and to the extent set forth in the
publicly available reports, schedules, forms, statements and other documents
filed by the Company with the Securities Exchange Commission (the “SEC”), since
the fiscal year ended March 31, 2019 and before the trading day immediately
prior to the date hereof (the “SEC Reports”), to the extent the relevance of the
disclosure is reasonably apparent, as follows (it being specifically
acknowledged and agreed that the Placement Agent shall be a third party
beneficiary of the following), in each case as of the date hereof and as of each
Closing to the best of the Company’s knowledge:

 

(a) Authorization. The Company has all corporate right, power and authority to
enter into this Agreement and the other Transaction Documents and to consummate
the transactions contemplated hereby and thereby. All corporate action on the
part of the Company, its directors and stockholders necessary for the: (i)
authorization execution, delivery and performance of the Transaction Documents
by the Company; (ii) authorization, sale, issuance and delivery of the Notes and
Warrants (including the PA Warrants) and the other transactions contemplated
hereby and the performance of the Company’s obligations under the Transaction
Documents; and (iii) authorization, issuance and delivery of the securities
issuable upon conversion of the Notes or exercise of the Warrants (including the
PA Warrants), has been taken. The Company has reserved (a) shares of its Common
Stock for issuance upon exercise of the Warrants (including the PA Warrants) and
(b) shares of its Common Stock for issuance upon conversion of the Notes. The
securities issuable upon conversion of the Notes and exercise of the Warrants
(including the PA Warrants) will be validly issued, fully paid and
nonassessable. The issuance and sale of the securities contemplated hereby will
not give rise to any preemptive rights or rights of first refusal on behalf of
any person which have not been waived in connection with this Offering. The
Company is not in default of any other obligations, including any promissory
notes or debentures.

 

(b) Enforceability. Assuming this Agreement and each other Transaction Document
has been duly and validly authorized, executed and delivered by the parties
hereto and thereto other than the Company, each Transaction Document to which
the Company is a party has been duly authorized, executed and delivered by the
Company and constitutes the legal, valid and binding obligations of the Company
enforceable against the Company in accordance with its terms, except as such
enforcement is limited by general equitable principles, or by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors rights
generally.

 

4

 

 

(c) No Violations. The execution, delivery and performance of this Agreement,
the other Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Warrants and the securities issuable upon the
conversion of the Notes or exercise of the Warrants (including the PA Warrants))
will not (i) result in a violation of the Articles of Incorporation of the
Company or other organizational documents of the Company, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree applicable to the Company
by which any property or asset of the Company is bound or affected.

 

(d) Litigation. (i) To the best knowledge of the Company, there are no legal or
governmental proceedings against the Company pending or threatened (in writing)
which could materially adversely affect the business, property, financial
condition or operations of the Company or which materially and adversely
questions the validity of this Agreement or any other Transaction Documents or
the right of the Company to enter into any of such agreements, or to consummate
the transactions contemplated hereby or thereby. The Company is not a party or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality which could materially
adversely affect the business, property, financial condition or operations of
the Company. There is no action, suit, proceeding or investigation by the
Company currently pending in any court or before any arbitrator or that the
Company intends to initiate.

 

(ii) To the best knowledge of the Company, there is no civil, criminal or
administrative action, suit, demand, claim, hearing, notice of violation or
investigation, proceeding or demand letter pending, or to the knowledge of the
Company threatened, against the Company, which if adversely determined would
reasonably be expected to have a material adverse effect on the ability of the
Company to perform its obligations hereunder or under any other Transaction
Document to which the Company is a party. There is no civil, criminal or
administrative action, suit, demand, claim, hearing, notice of violation or
investigation, proceeding or demand letter pending, or to the knowledge of the
Company threatened, against or affecting the Company or any of its subsidiaries
that, if adversely determined, would reasonably be expected to have a material
adverse effect on the Company and its subsidiaries (taken as a whole). There are
no outstanding orders, writs, judgments, decrees, injunctions or settlements
that would reasonably be expected to have a material adverse effect on the
Company and its subsidiaries (taken as a whole).

 

(e) Intellectual Property. The Company owns or possesses sufficient legal rights
to all patents, trademarks, service marks, trade names, copyrights, trade
secrets, licenses, information and other proprietary rights and processes
necessary for its business as now conducted without any known infringement of
the rights of others. The Company has not received any written communications
alleging that the Company has violated or, by conducting its business as
presently proposed to be conducted, would violate any of the patents,
trademarks, service marks, trade names, copyrights or trade secrets or other
proprietary rights of any other person or entity.

 

5

 

 

(f) Title to Assets. The Company has good and marketable title to its properties
and assets, and good title to its leasehold estates, in each case subject to no
mortgage, pledge, lien, lease, encumbrance or charge, other than (i) those
resulting from taxes which have not yet become delinquent; (ii) liens and
encumbrances which do not materially detract from the value of the property
subject thereto or materially impair the operations of the Company; and (iii)
those that have otherwise arisen in the ordinary course of business. The Company
is in compliance with all material terms of each lease to which it is a party or
is otherwise bound.

 

(g) Capitalization. The authorized, issued and outstanding shares of capital
stock of the Company are as set forth in the SEC Reports and the Company has not
issued any capital stock (other than de minimis grants made to service providers
in the ordinary course of business or as set forth on Schedule 2.1(g) since its
most recently filed periodic report under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”). The outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable. None of the outstanding shares of capital stock of the Company
was issued in violation of any preemptive or other similar rights of any
security holder of the Company. Except as disclosed in the SEC Reports, (i) no
shares of capital stock of the Company are reserved for any purpose, (ii) no
outstanding securities are convertible into or exchangeable for any shares of
capital stock of the Company, and (iii) there are no outstanding options, rights
(preemptive or otherwise) or warrants to purchase or subscribe for shares of
capital stock or any other securities of the Company.

 

(h) Financial Statements. The consolidated financial statements of the Company
and its subsidiaries (including all notes and schedules thereto) included or
incorporated by reference in the SEC Reports present fairly in all material
respects the financial position of such entities at the dates indicated and the
statement of operations, stockholders’ equity and cash flows of, or such other
permitted financial statements for, such entities for the periods specified, and
related schedules and notes thereto, and the unaudited financial information
filed with the SEC as part of the SEC Reports, have been prepared in conformity
with generally accepted accounting principles, consistently applied throughout
the periods involved, except in the case of unaudited financials which are
subject to normal year-end adjustments and do not contain certain footnotes. Any
pro forma financial statements and the related notes thereto included in the SEC
Reports present fairly in all material respects the information shown therein,
have been prepared in all material respects in accordance with the SEC’s rules
and guidelines with respect to pro forma financial statements and have been
properly compiled on the bases described therein, and subject to such rules and
guidelines, the Company believes the assumptions used in the preparation thereof
are reasonable and the adjustments used therein are appropriate to give effect
to the transactions and circumstances referred to therein. Except as included
therein, no historical or pro forma financial statements or supporting schedules
are required to be included or incorporated by reference in the SEC Reports
under the Securities Act or the rules promulgated thereunder.

 

6

 

 

(i) Investment Company. The Company is not, and after the conclusion of this
Offering will not become, an “investment company” within the meaning of such
term under the Investment Company Act of 1940, as amended, and the rules and
regulations of the SEC thereunder.

 

(j) No Solicitation. Neither the Company nor any person participating on the
Company’s behalf in the transactions contemplated hereby has conducted any
“general solicitation,” as such term is defined in Regulation D promulgated
under the Securities Act, with respect to any of the securities being offered
hereby.

 

(k) Blue Sky. The Company agrees to file a Form D with respect to the sale of
the securities offered hereby under Regulation D of the rules and regulations
promulgated under the Securities Act. The Company shall take such action as the
Company shall reasonably determine is necessary to qualify the securities for
sale to the Subscriber pursuant to this Agreement under applicable securities or
“blue sky” laws of the states of the United States (or to obtain an exemption
from such qualification).

 

(l) Non-Contravention. The execution, delivery and performance of this Agreement
by the Company will not (i) violate any law, treaty, rule or regulation
applicable to or binding upon the Company or any of its properties or assets, or
(ii) result in a breach of any contractual obligation to which the Company is a
party or by which it or any of its properties or assets is bound that would
reasonably be expected to have a material adverse effect on the ability of the
Company to perform its obligations under this Agreement.

 

(m) FDA Regulation. (i) Neither the Company nor any of its subsidiaries has made
any knowingly false statements on, or, to the best knowledge of the Company,
uncorrected or uncompleted material omissions from, any applications, approvals,
reports or other submissions to any applicable regulatory authority, or in or
from any other records and documentation prepared or maintained to comply with
the requirements of the United States Food and Drug Administration (the “FDA”)
or any comparable regulatory authority relating to the Company’s product
candidates.

 

(ii) Neither the Company nor any of its subsidiaries has received any written
notice or other communication from the FDA or any other foreign, federal, state
or local governmental or regulatory authority performing functions similar to
those performed by the FDA regarding material non-compliance with the Federal
Food, Drug, and Cosmetic Act, 21 U.S.C. §301 et seq, (the “FDCA”) and applicable
FDA regulations or similar laws, statutes, ordinances, rules or regulations of
any other foreign, federal, state or local governmental or regulatory authority,
including, but not limited to, any deficiency, or any other compliance or
enforcement action. There has not been any material non-compliance with or
violation of any applicable laws by the Company or any of its subsidiaries that
could reasonably be expected to require the issuance of any such communication,
or an investigation, corrective action or enforcement action by the FDA or
similar governmental or regulatory authorities. To the Company’s knowledge, no
review or investigation by a governmental or regulatory authority is pending and
no such review or investigation has been threatened.

 

7

 

 

(iii) The Company to the best of it knowledge has not had any product or
manufacturing site (whether Company-owned or, to the Company’s knowledge, that
of a contract manufacturer for Company products) subject to a governmental
authority (including, without limitation, the FDA) shutdown or import or export
prohibition, nor received any FDA Form 483 or other governmental authority
notice of inspectional observations, “warning letters,” “untitled letters,”
requests to make changes to the Company products, processes or operations, or
similar correspondence or notice from the FDA or other governmental authority
alleging or asserting material noncompliance with any applicable laws. To the
Company’s knowledge, neither the FDA nor any other governmental authority has
threatened such action.

 

(n) Related Party Transactions. No transaction has occurred between or among
either of the Company, its subsidiaries and any of their officers or directors,
or five percent stockholders or any affiliate or affiliates of any such officer
or director or five percent stockholders that is required to be described in and
is not described in the SEC Reports.

 

(o) Internal Controls. The Company is not aware of (i) any material weakness or
significant deficiency in the design or operation of internal controls which
could adversely affect the Company’s ability to record, process, summarize and
report financial data or any material weaknesses in internal controls; or (ii)
any fraud, whether or not material, that involves management or other employees
who have a role in the Company’s internal controls.

 

(p) SEC Reports; Undisclosed Developments. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The Company does not have pending before the SEC any
request for confidential treatment of information. Except for the issuance of
the securities contemplated by this Agreement, no event, liability, fact,
circumstance, occurrence or development has occurred or exists, or is reasonably
expected to occur or exist, with respect to the Company or its business,
properties, operations, assets or financial condition, that would be required to
be disclosed by the Company under applicable law at the time this representation
is made or deemed made that has not been publicly disclosed at least two trading
days prior to the date that this representation is made.

 

(q) Absence of Certain Changes. Subsequent to the respective dates as of which
information is given in the most recently filed periodic report under the
Exchange Act: (i) there has not been any event which would reasonably be
expected to result in a material adverse effect on the assets, properties,
condition, financial or otherwise, or in the results of operations or business
affairs of the Company and its subsidiaries considered as a whole; (ii) neither
the Company nor any of its subsidiaries has sustained any loss or interference
with its assets, businesses or properties (whether owned or leased) from fire,
explosion, earthquake, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or any court or legislative or other
governmental action, order or decree which would reasonably be expected to
materially affect the financial results or financial condition of the Company or
any of its subsidiaries. Since the date of the latest balance sheet included in
the SEC Reports, neither the Company nor any of its subsidiaries has (A) issued
any securities or incurred any liability or obligation, direct or contingent,
for borrowed money, except such liabilities or obligations incurred in the
ordinary course of business, (B) entered into any transaction not in the
ordinary course of business or (C) declared or paid any dividend or made any
distribution on any shares of its stock or redeemed, purchased or otherwise
acquired or agreed to redeem, purchase or otherwise acquire any shares of its
capital stock.

 

8

 

 

2.2 Survival of Representations and Warranties. The representations and
warranties of the Company shall survive the Initial Closing for a period of 12
months and shall be fully enforceable at law or in equity against the Company
and the Company’s successors and assigns.

 

2.3 Disclaimer. It is specifically understood and agreed by each Subscriber that
the Company has not made, nor by this Agreement shall be construed to make,
directly or indirectly, explicitly or by implication, any representation,
warranty, projection, assumption, promise, covenant, opinion, recommendation or
other statement of any kind or nature with respect to the anticipated profits or
losses of the Company, except as otherwise provided with this Agreement.

 

2.4 Representations and Warranties by the Subscribers. Each Subscriber
represents and warrants to the Company, as of the date hereof and as of each
Closing, as follows (it being specifically acknowledged and agreed that the
Placement Agent shall be a third party beneficiary of the following):

 

(a) The Subscriber is acquiring the Notes and the Warrants for the Subscriber’s
own account, as principal, for investment purposes only and not with any
intention to resell, distribute or otherwise dispose of the Notes or Warrants,
as the case may be, in whole or in part.

 

(b) The Subscriber has had an unrestricted opportunity to: (i) obtain
information concerning the Offering, including the Notes, the Warrants, the
Company and its proposed and existing business and assets; and (ii) ask
questions of, and receive answers from the Company concerning the terms and
conditions of the Offering and to obtain such additional information as may have
been necessary to verify the accuracy of the information contained in this
Agreement or otherwise provided. Such Subscriber acknowledges receipt of copies
of the SEC Reports (or access thereto via EDGAR). Neither such inquiries nor any
other due diligence investigation conducted by such Subscriber shall modify,
limit or otherwise affect such Subscriber’s right to rely on the Company’s
representations and warranties contained in this Agreement.

 

(c) The Subscriber is an Accredited Investor, within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act, and has such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of investing in the Company, and all information that the
Subscriber has provided concerning the Subscriber, the Subscriber’s financial
position and knowledge of financial and business matters is true, correct and
complete. The Subscriber acknowledges and understands that the Company will rely
on the information provided by the Subscriber in this Agreement and in the
Subscriber Questionnaire annexed hereto as Exhibit A for purposes of complying
with federal and applicable state securities laws.

 

9

 

 

(d) Except as otherwise disclosed in writing by the Subscriber to the Company,
the Subscriber has not dealt with a placement agent other than the Placement
Agent in connection with the purchase of the securities offered hereunder and
agrees to indemnify and hold the Company and its officers and directors harmless
from any claims for placement agent or similar fees (other than those of the
Placement Agent) in connection with the transactions contemplated herein.

 

(e) The Subscriber is not relying on the Company, the Placement Agent or any of
their respective management, officers, employees, agents, consultants or the
Company’s legal counsel with respect to any legal, investment or tax
considerations involved in the purchase, ownership and disposition of Notes or
Warrants. The Subscriber has relied solely on the advice of, or has consulted
with, in regard to the legal, investment and tax considerations involved in the
purchase, ownership and disposition of Notes and Warrants, the Subscriber’s own
legal counsel, business and/or investment adviser, accountant and tax adviser.

 

(f) The Subscriber understands that the Notes and the Warrants, or the
securities into which either of them may convert or be exercised for, cannot be
sold, assigned, transferred, exchanged, hypothecated or pledged, or otherwise
disposed of or encumbered except in accordance with the Securities Act or
Exchange Act, and that a market may never exist for the resale of any such
securities. In addition, the Subscriber understands that the Notes, Warrants or
the securities into which they may convert or be exercised for, have not been
registered under the Securities Act, or under any applicable state securities or
blue sky laws or the laws of any other jurisdiction, and cannot be resold unless
they are so registered or unless an exemption from registration is available.
The Subscriber understands that there is no current plan to register the Notes,
Warrants or the securities into which they may convert or be exercised for.

 

(g) The Subscriber is willing and able to bear the economic and other risks of
an investment in the Company for an indefinite period of time. The Subscriber
has read and understands the provisions of this Agreement.

 

(h) The Subscriber maintains the Subscriber’s domicile and is not merely a
transient or temporary resident at the residence address shown on the signature
page of this Agreement.

 

(i) The Subscriber is not participating in the Offering as a result of or
subsequent to: (i) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio; (ii) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising; or (iii) any
registration statement the Company may have filed with the SEC.

 

10

 

 

(j) If the Subscriber is an entity, the Subscriber is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization, as the case may be. The Subscriber has all
requisite power and authority to own its properties, to carry on its business as
presently conducted, to enter into and perform the Subscription and the
agreements, documents and instruments executed, delivered and/or contemplated
hereby (collectively, the “Subscription Documents”) to which it is a party and
to carry out the transactions contemplated hereby and thereby. The Subscription
Documents are valid and binding obligations of the Subscriber, enforceable
against it in accordance with their terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws, from time to time in effect, which affect enforcement of
creditors’ rights generally. If applicable, the execution, delivery and
performance of the Subscription Documents to which it is a party have been duly
authorized by all necessary action of the Subscriber. The execution, delivery
and performance of the Subscription Documents and the performance of any
transactions contemplated by the Subscription Documents will not: (i) violate,
conflict with or result in a default (whether after the giving of notice, lapse
of time or both) under any contract or obligation to which the Subscriber is a
party or by which it or its assets are bound, or any provision of its
organizational documents (if an entity), or cause the creation of any lien or
encumbrance upon any of the assets of the Subscriber; (ii) violate, conflict
with or result in a default (whether after the giving of notice, lapse of time
or both) under, any provision of any law, regulation or rule, or any order of,
or any restriction imposed by any court or other governmental agency applicable
to the Subscriber; (iii) require from the Subscriber any notice to, declaration
or filing with, or consent or approval of any governmental authority or other
third party other than pursuant to federal or state securities or blue sky laws;
or (iv) accelerate any obligation under, or give rise to a right of termination
of, any agreement, permit, license or authorization to which the Subscriber is a
party or by which it is bound.

 

(k) The Subscriber acknowledges and agrees that the Company intends to raise
additional funds, which may be on different terms than the terms of the Notes
and Warrants to operate its business and that it will likely suffer dilution as
a result thereof.

 

(l) The Subscriber acknowledges and agrees that the Company will have broad
discretion with respect to the use of the proceeds from this Offering, and
investors will be relying on the judgment of management regarding the
application of these proceeds.

 

(m) At the time the Subscriber was offered the Notes and the Warrants, it was,
and at the date hereof it is, and at each Closing and each date on which the
Subscriber converts the Notes and exercises the Warrants the Subscriber will be,
an “accredited investor” as defined in Rule 501(a) under the Securities Act. The
Subscriber hereby represents that neither the Subscriber nor any of its Rule
506(d) Related Parties is a “bad actor” within the meaning of Rule 506(d)
promulgated under the Securities Act. For purposes of this Agreement, “Rule
506(d) Related Party” shall mean a person or entity covered by the “Bad Actor
disqualification” provision of Rule 506(d) of the Securities Act.

 

(n) The Subscriber understands the various risks of an investment in the
Company, and has carefully reviewed the various risk factors described in the
Company’s filings with the SEC.

 

11

 

 

3. COVENANTS OF THE PARTIES.

 

3.1 Right of First Offer. In the event that a Subscriber shall elect to sell all
or any portion of a Note or Warrant held by such Subscriber to any person or
entity other than an Affiliate (as hereinafter defined), such Subscriber shall
first give written notice thereof to the Company, which notice shall set forth
the original principal amount of such Note and the Warrant to be sold and the
sales price. For a period of 15 days after receipt of such notice, the Company
shall have the right to purchase all or any portion of such Note and Warrant at
the so specified sales price, exercisable by giving written notice thereof to
such Subscriber within such 15-day period. In the event the Company fails to
timely exercise such right, such Subscriber may, subject to Section 3.2 hereof,
offer and sell such Note and Warrant at the same or a higher price for a period
of 180 days after expiration of such 15-day time period. After expiration of
such 180-day period, such Subscriber shall not re-offer any of such Note or
Warrant without first allowing the Company to exercise the right herein granted.

 

3.2 Right of First Refusal. In the event that any Subscriber shall receive and
accept a bona fide offer (each, an “Offer”) from any person or entity (other
than an Affiliate (as hereinafter defined) or another original holder of Notes)
to purchase all or any portion of the Notes or Warrants of such Subscriber, such
Subscriber shall give written notice thereof to the Company, which notice shall
be accompanied by a copy of such offer or a detailed description of the terms
thereof (each, an “Offer Notice”). For a period of 15 days after receipt of the
Offer Notice, the Company may elect to purchase the Notes or Warrants subject to
the Offer on the same terms as are described in the Offer Notice by giving
notice of such election to such Subscriber within such 15-day period. In the
event the Company fails to timely exercise such right, the Subscriber may offer
and sell such Notes or Warrants to the party delivering the Offer on the terms
of such Offer.

 

For purposes of this Agreement, the term “Affiliate” shall mean: (a) for
purposes of any Subscriber that is an individual, (i) the ancestors,
descendants, spouse or private, tax-exempt foundation of such Subscriber, or
(ii) a trust, partnership, limited liability company, custodianship or other
fiduciary account for the benefit of such Subscriber and/or such private
foundation, ancestors, descendants or spouse; (b) for purposes of any Subscriber
that is not an individual, (i) any person controlled by, or under the control
of, the Subscriber, or (ii) any member, stockholder, partner or other equity
holder of such Subscriber that is an “accredited investor”, as that term is
defined in Rule 501 of Regulation D, as promulgated under the Securities Act.

 

3.3 Injunctive Relief. Each Subscriber acknowledges and agrees that any breach
of the covenants contained in this Section 3 shall constitute a material breach
of this Agreement and that damages would be an inadequate remedy in the event of
such breach. Accordingly, such Subscriber agrees that the Company shall be
entitled to the remedy of specific performance in the event of any such breach
and hereby consents to, and waives any right to contest, the imposition of any
injunction by a court of competent jurisdiction requested by the Company to
enforce specific performance of such covenants. Each Subscriber further agrees
that should such Subscriber breach any of such covenants and force the Company
to obtain an injunction to specifically enforce such covenants, such Subscriber
shall reimburse the Company for all costs incurred by the Company in obtaining
such injunction, including, without limitation, court costs and reasonable
attorneys’ fees and disbursements, all promptly upon receipt of an invoice
therefor.

 

12

 

 

3.4 Requirement to Apply to List on an Exchange. On or before the nine month
anniversary of the maturity date set forth in the Notes, the Company shall apply
to list on Nasdaq or the NYSE American or such other major national securities
exchange or market as the Company may choose.

 

3.5 Survival of Rights. The rights and obligations of the parties under this
Section 3 shall survive Closing and continue in full force and effect until the
effective date of a registration statement for a firmly underwritten initial
public offering of the Company’s capital stock under the Securities Act.

 

4. MISCELLANEOUS.

 

4.1 Registration Rights. Contemporaneously with the execution and delivery of
this Agreement, the parties hereto are executing and delivering a Registration
Rights Agreement pursuant to which, among other things, the Company will agree
to provide certain registration rights with respect to the shares underlying the
Notes and Warrants (including the PA Warrants) under the Securities Act and the
rules and regulations promulgated thereunder and applicable state securities
laws.

 

4.2 Indemnification.

 

(a) The Subscriber will, severally and not jointly with any other Subscribers,
indemnify and hold harmless the Company and the Placement Agent and their
respective officers, directors, members, shareholders, partners,
representatives, employees and agents, successors and assigns against any
losses, obligations, claims, damages, liabilities, contingencies, judgments,
fines, penalties, charges, costs (including, without limitation, court costs,
reasonable attorneys’ fees and costs of defense and investigation), amounts paid
in settlement or expenses, joint or several (collectively, “Company Claims”),
reasonably incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto, to which any of them may become subject
insofar as such Company Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof): (i) arise out of or are based upon any untrue
statement or untrue statement of a material fact made by the Subscriber and
contained in this Agreement; or (ii) arise out of or are based upon any material
breach by the Subscriber of any material representation, warranty, or agreement
made by the Subscriber contained herein; provided, however, and notwithstanding
anything to the contrary, in no event shall the liability of the Subscriber
pursuant to this Section 4.2 exceed the principal amount of the Note that the
Subscriber purchases pursuant to this Agreement.

 

13

 

 

4.3 The Company will indemnify and hold harmless each Subscriber and the
Placement Agent and their respective officers, directors, members, shareholders,
partners, representatives, employees and agents, successors and assigns, and
each other person, if any, who controls such Subscriber within the meaning of
the Securities Act against any losses, obligations, claims, damages,
liabilities, contingencies, judgments, fines, penalties, charges, costs
(including, without limitation, court costs, reasonable attorneys’ fees and
costs of defense and investigation), amounts paid in settlement or expenses,
joint or several (collectively, “Subscriber Claims”), reasonably incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an indemnified party is or
may be a party thereto, to which any of them may become subject insofar as such
Subscriber Claims (or actions or proceedings, whether commenced or threatened,
in respect thereof) arise out of or are based upon: (i) any blue sky application
or other document executed by the Company specifically for that purpose or based
upon written information furnished by the Company filed in any state or other
jurisdiction in order to qualify any or all of the Notes (or securities issuable
upon conversion of the Notes) under the securities laws thereof (any such
application, document or information herein called a “Blue Sky Application”);
(ii) any untrue statement or alleged untrue statement of a material fact made by
the Company in this Agreement; (iii) any breach by the Company of any
representation, warranty, or agreement made by it contained herein or in the
Note; or (iv) any violation by the Company or its agents of any rule or
regulation promulgated under the Securities Act applicable to the Company or its
agents and relating to action or inaction required of the Company in connection
with the Offering; and will reimburse such Subscriber or other indemnified
person, and each such officer, director or member and each such controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such claim or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Subscriber or other
indemnified party or any such controlling person to the Company.

 

4.4 Addresses and Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via e-mail
transmission prior to 5:00 P.M., New York City time, on a trading day, (b) the
next trading day after the date of transmission, if such notice or communication
is delivered via e-mail transmission on a day that is not a trading day or later
than 5:00 P.M., New York City time, on any trading day, (c) the trading day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address and e-mail
address for such notices and communications shall be as follows:

 

  If to the Company to:  

Biotricty Inc.

275 Shoreline Drive, Suite 150

Redwood City, California 94065

Telephone: (650) 832-1626

Attention: Waqaas Al-Siddiq

Email:

          With copies to:  

Sichenzia Ross Ference LLP

1185 Avenue of the Americas, 37th Floor

New York, New York 10036

Facsimile No.: (212) 930-9725

Attention: Gregory Sichenzia

E-mail:

 

14

 

 

If to the Subscriber, to the address and e-mail address set forth on the
signature page annexed hereto.

 

Any such person may by notice given in accordance with this Section 4.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

 

4.5 Titles and Captions. All Article and Section titles or captions in this
Agreement are for convenience only. They shall not be deemed part of this
Agreement and do not in any way define, limit, extend or describe the scope or
intent of any provisions hereof.

 

4.6 Assignability. This Agreement is not transferable or assignable by the
undersigned.

 

4.7 Pronouns and Plurals. Whenever the context may require, any pronoun used
herein shall include the corresponding masculine, feminine or neuter forms. The
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.

 

4.8 Further Action. The parties shall execute and deliver all documents, provide
all information and take or forbear from taking all such action as may be
necessary or appropriate to achieve the purposes of this Agreement. Each party
shall bear its own expenses in connection therewith.

 

4.9 Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to its conflict of
law rules.

 

4.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, administrators,
successors, legal representatives, personal representatives, permitted
transferees and permitted assigns. If the undersigned is more than one person,
the obligation of the undersigned shall be joint and several and the agreements,
representations, warranties and acknowledgments herein contained shall be deemed
to be made by and be binding upon each such person and such person’s heirs,
executors, administrators and successors.

 

4.11 Integration. This Agreement, together with the remainder of the
Subscription Documents of which this Agreement forms a part, constitutes the
entire agreement among the parties pertaining to the subject matter hereof and
supersedes and replaces all prior and contemporaneous agreements and
understandings, whether written or oral, pertaining thereto, including without
limitation, the Prior Agreement. No covenant, representation or condition not
expressed in this Agreement shall affect or be deemed to interpret, change or
restrict the express provisions hereof.

 

4.12 Amendment. This Agreement, the Notes and the Warrants may be amended only
with the written consent of the Company and the holders of a majority of the
aggregate principal amount of the Notes (a “Majority in Interest”). The
conditions or observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only by written instrument and with respect to conditions or performance
obligations benefiting the Company, by the Company, and with respect to
conditions or performance obligations benefiting the Subscribers, only with the
consent of a Majority in Interest. Any amendment or waiver effected in
accordance with this Section 4.12 shall be binding on all holders of the Notes,
even if they do not execute such amendment, consent or waiver, as the case may
be.

 

15

 

 

4.13 Creditors. None of the provisions of this Agreement shall be for the
benefit of or enforceable by creditors of any party.

 

4.14 Waiver. No failure by any party to insist upon the strict performance of
any covenant, agreement, term or condition of this Agreement or to exercise any
right or remedy available upon a breach thereof shall constitute a waiver of any
such breach or of such or any other covenant, agreement, term or condition.

 

4.15 Rights and Remedies. The rights and remedies of each of the parties
hereunder shall be mutually exclusive, and the implementation of one or more of
the provisions of this Agreement shall not preclude the implementation of any
other provision.

 

4.16 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

Signatures on the Following Pages

 



16

 

 

As of the date first written above, Subscriber hereby elects to purchase Notes
in an aggregate subscription amount of $____________________ (NOTE: to be
completed by Subscriber) and executes the Subscription Agreement.

 



 

 

Signature of Subscriber:

 

_____________________________________

Name: ________________________________

Title (if entity): _________________________

 

SSN or EIN: ___________________________

 

Mailing Address of Subscriber:

 

_____________________________________

_____________________________________

_____________________________________

 

E-mail Address: ________________________

 

 

 

_______________________________

Print Name of Subscriber

 

 

 

 

Residence of Subscriber

(if different from Mailing Address)

_______________________________

_______________________________

_______________________________

 

If Joint Ownership, check one:       [  ] Joint Tenants with Right of
Survivorship   [  ] Tenants-in-Common   [  ] Tenants by the Entirety   [  ]
Community Property   [  ] Other (specify): ___________________       Joint Owner
(if applicable):       _____________________________________  
Name:________________________________  

 

Signature Page to Subscription Agreement

 

 

 

 

FOREGOING SUBSCRIPTION ACCEPTED:       BIOTRICTY, INC.       By:     Name:
Waqaas Al-Siddiq   Title: Chief Executive Officer  

 

Signature Page to Subscription Agreement

 

 

 

 

Exhibit A

 

BIOTRICTY INC.

 

SUBSCRIBER QUESTIONNAIRE

 

Biotricty Inc.

275 Shoreline Drive, Suite 150

Redwood City, California 94065

 

The information contained herein is being furnished to Biotricty Inc. (the
“Company”) in order for the Company to determine whether the undersigned’s
subscription for Convertible Promissory Notes (the “Notes”) and Warrants (the
“Warrants”) therein may be accepted pursuant to Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”) and Regulation D
promulgated thereunder (“Regulation D”). The undersigned understands that (i)
the Company will rely upon the following information for purposes of complying
with Federal and applicable state securities laws, (ii) none of the Notes, the
Warrants or any securities issuable thereunder will be registered under the
Securities Act in reliance upon the exemption from registration provided by
Section 4(a)(2) of the Securities Act and Regulation D, and (iii) this
questionnaire is not an offer to sell nor the solicitation of an offer to buy
any Notes, Warrants or any other securities, to the undersigned.

 

The following representations and information are furnished herewith:

 

1. Qualification as an Accredited Investor. Please check the categories
applicable to you indicating the basis upon which you qualify as an Accredited
Investor for purposes of the Securities Act and Regulation D thereunder.

 

  [  ] Individual with Net Worth In Excess of $1,000,000. A natural person (not
an entity) whose net worth, or joint net worth with his or her spouse, at the
time of purchase exceeds $1,000,000. (Explanation: In calculating your net
worth, you must exclude the value of your primary residence. This means you must
exclude both the equity in your primary residence and any mortgage or other debt
secured by your primary residence up to the fair market value of your primary
residence; provided, however, that any indebtedness secured by your primary
residence that (i) you have incurred in the 60 day period prior to the date of
your subscription to the Company or (ii) is in excess of the fair market value
of your primary residence should be considered a liability and deducted from
your aggregate net worth. In calculating your net worth, you may include your
equity in personal property and real estate (excluding your primary residence),
cash, short-term investments, stock and securities. Your inclusion of equity in
personal property and real estate (excluding your primary residence) should be
based on the fair market value of such property less debt secured by such
property.)         [  ] Individual with a $200,000 Individual Annual Income. A
natural person (not an entity) who had an individual income of more than
$200,000 in each of the preceding two calendar years, and has a reasonable
expectation of reaching the same income level in the current year.

 

A-1

 

 

  [  ] Individual with a $300,000 Joint Annual Income. A natural person (not an
entity) who had joint income with his or her spouse in excess of $300,000 in
each of the preceding two calendar years, and has a reasonable expectation of
reaching the same income level in the current year.         [  ] Corporations or
Partnerships. A corporation, partnership, or similar entity that has in excess
of $5,000,000 of assets and was not formed for the specific purpose of acquiring
Notes and Warrants in the Company.         [  ] Revocable Trust. A trust that is
revocable by its grantors and each of whose grantors is an accredited investor.
(If this category is checked, please also check the additional category or
categories under which the grantor qualifies as an accredited investor.)        
[  ] Irrevocable Trust. A trust (other than an ERISA plan) that (i) is not
revocable by its grantors, (ii) has in excess of $5,000,000 of assets, (iii) was
not formed for the specific purpose of acquiring Notes and Warrants, and (iv) is
directed by a person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of an investment in the Company.         [  ] IRA or Similar Benefit Plan. An
IRA, Keogh or similar benefit plan that covers a natural person who is an
accredited investor. (If this category is checked, please also check the
additional category or categories under which the natural person covered by the
IRA or plan qualifies as an accredited investor.)         [  ]
Participant-Directed Employee Benefit Plan Account. A participant-directed
employee benefit plan investing at the direction of, and for the account of, a
participant who is an accredited investor. (If this category is checked, please
also check the additional category or categories under which the participant
qualifies as an accredited investor.)         [  ] Other ERISA Plan. An employee
benefit plan within the meaning of Title I of the ERISA Act other than a
participant-directed plan with total assets in excess of $5,000,000 or for which
investment decisions (including the decision to purchase an Interest) are made
by a bank, registered investment adviser, savings and loan association, or
insurance company.         [  ] Government Benefit Plan. A plan established and
maintained by a state, municipality, or any agency of a state or municipality,
for the benefit of its employees, with total assets in excess of $5,000,000.    
    [  ] Non-Profit Entity. An organization described in Section 501(c)(3) of
the Internal Revenue Code, as amended, with total assets in excess of $5,000,000
(including endowment, annuity and life income funds), as shown by the
organization’s most recent audited financial statements.

 

A-2

 

 

  [  ] Other Institutional Investor (check one).           [  ] A bank, as
defined in Section 3(a)(2) of the Securities Act (whether acting for its own
account or in a fiduciary capacity);     [  ] A savings and loan association or
similar institution, as defined in Section 3(a)(5)(A) of the Securities Act
(whether acting for its own account or in a fiduciary capacity;     [  ] A
Placement Agent-dealer registered under the Securities Exchange Act of 1934, as
amended;     [  ] An insurance company, as defined in section 2(13) of the
Securities Act;     [  ] A “business development company,” as defined in Section
2(a)(48) of the Investment Company Act;     [  ] A small business investment
company licensed under Section 301(c) or (d) of the Small Business Investment
Act of 1958, as amended; or     [  ] A “private business development company” as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940, as
amended.           [  ] Executive Officer or Director. A natural person who is
an executive officer, director or managing member of the Company.         [  ]
Entity Owned Entirely By Accredited Investors. A corporation, partnership,
private investment company or similar entity each of whose equity owners is an
accredited investor. (If this category is checked, please also check the
additional category or categories under which each equity owner qualifies as an
accredited investor.)         [  ] I do not qualify for any of the above.

 

2. Representations and Warranties by Limited Liability Companies, Corporations,
Partnerships, Trusts and Estates. If the Subscriber is a corporation,
partnership, limited liability company or trust, the Subscriber and each person
signing on behalf of Subscriber certifies that the following responses are
accurate and complete:

 

  Was the undersigned organized or reorganized for the specific purpose, or for
the purpose among other purposes, of acquiring interests in the Company?      
Yes [  ] No [  ]       Will the Subscriber, at any time, invest more than 40% of
Subscriber’s assets in the Company?       Yes [  ] No [  ]       Under the
Subscribing entity’s governing documents and in practice, are the Subscribing
entity’s investment decisions based on the investment objectives of the
Subscribing entity and its owners generally and not on the particular investment
objectives of any one or more of its individual owners?       Yes [  ] No [  ]

 

A-3

 

 

  Does any individual shareholder, partner or member or group of shareholders,
partners or members of the undersigned have the right to elect whether or not to
participate in the investment of the Subscribing entity in the Company or to
determine the level of participation of such partner or group therein?       Yes
[  ] No [  ]       Is the Subscribing entity authorized and qualified to become
a note holder of the Company and does the Subscribing entity and the undersigned
hereto further represent and warrant that such signatory has been duly
authorized by the Subscribing entity to execute the Subscription Documents?    
  Yes [  ] No [  ]       Is the undersigned a private investment company which
is not registered under the Investment Company Act, as amended, in reliance on
Section 3(c)(1) or Section 3(c)(7) thereof?       Yes [  ] No [  ]

 

3. Taxpayer ID Number; No Backup Withholding; Not a Foreign Person or Entity. If
Subscriber is a “non-U.S. person or entity,” allocations of Company income may
be subject to withholding and taxation under the Internal Revenue Code, as
amended (“Code”). Subscriber acknowledges that it may be required to file U.S.
income tax returns. If the Subscriber is a foreign corporation, foreign
partnership, foreign trust or foreign estate (as those terms are defined in the
Code and the regulations thereunder), please contact the Company. The Subscriber
understands that the information contained in this item may be disclosed to the
Internal Revenue Service by the Company and that any false statement contained
in this item could be punished by fine, imprisonment or both.

 

  Subscriber certifies that the taxpayer identification number being supplied
herewith by Subscriber is Subscriber’s correct taxpayer identification number
and that Subscriber is not subject to backup withholding under Section 3406 of
the Code and the regulations thereunder?       Yes [  ] No [  ]       Subscriber
certifies that Subscriber is not a “Non-U.S. person” or, if an entity, that
Subscribing entity is not a foreign corporation, foreign partnership, foreign
trust or foreign estate, as those terms are defined the Code and the regulations
thereunder.       Yes [  ] No [  ]       If Subscriber’s non-foreign status
changes or if any other information in this item changes, Subscriber agrees to
notify the Company within 30 days thereafter.       Yes [  ] No [  ]

 

A-4

 

 

To the best of my information and belief, the above information supplied by me
is true and correct in all respects.

 

  By:     Name:     Title:           Date:  

 

A-5

 